             Case 1:20-cr-00157-LJL Document 38
                                             39 Filed 03/26/21
                                                      03/29/21 Page 1 of 2




                TELEPHONE: 1-212-558-4000
                                                                             125 Broad Street
                 FACSIMILE: 1-212-558-3588
                   WWW.SULLCROM.COM                                    New York, New York 10004-2498
                                                                                          ______________________


REQUEST GRANTED as to Miguel Sarante and Jeffrey Guzman.                   LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                            BRUSSELS • FRANKFURT • LONDON • PARIS
The deadline for defendants to submit any motions is extended to
                                                                                  BEIJING • HONG KONG • TOKYO
June 1, 2021. Government is to respond by June 15, 2021. The                          MELBOURNE • SYDNEY
hearing scheduled for May 10, 2021 will proceed as a Status
Conference. Parties are directed to dial into the Court's
teleconference line at 888-251-2909 and use access code 2123101.
                       3/29/2021
                                                                           March 26, 2021

         Via ECF

         The Honorable Lewis J. Liman,
         United States District Court Judge,
         Southern District of New York,
         500 Pearl Street, Courtroom 15C,
         New York, NY 10007-1312.

                           Re:        United States v. Sarante, et al., No. 20-cr-00157 (S.D.N.Y.)

         Dear Judge Liman:

                          I represent the defendant Miguel Sarante, and write to request an
         adjournment of the motion schedule in the above-captioned case, which currently requires
         the defendants to submit any motions by April 1, 2021, and the Government to respond by
         April 15, 2021. The Court has scheduled a motion hearing for May 10, 2021. In making
         this request, I have conferred with counsel for my client’s co-defendant, Jeffrey Guzman,
         who joins in this request, and counsel for the Government, who consents and agrees to this
         request. I have copied Mr. Guzman’s counsel and the Government on this letter.

                         The defendants continue to be engaged in respective discussions with the
         Government that may make motions unnecessary, but due to the ongoing pandemic—
         including quarantines at the Metropolitan Correctional Center and challenges for counsel
         in communicating fully and adequately with our clients concerning a potential pre-motion
         disposition of this matter—the parties are unable to complete those discussions at this time.
         I respectfully request a 60-day extension of the current motion deadlines while the parties
         continue to engage in, and hopefully complete, those discussions. This is the fourth request
         for an adjournment or extension.1




         1
                 See May 15, 2020 Letter Motion from N. Friedlander (Dkt. No. 18); November
                 30, 2020 Letter Motion from N. Friedlander (Dkt. No. 32); January 27, 2021
                 Letter Motion from N. Friedlander (Dkt. No. 37).
      Case 1:20-cr-00157-LJL Document 38
                                      39 Filed 03/26/21
                                               03/29/21 Page 2 of 2




 The Honorable Lewis J. Liman                                                          -2-


                The parties also agree to an exclusion of time under the Speedy Trial Act
during the pendency of these discussions.

                                                           Respectfully Submitted,
                                                           /s/ Nicole W. Friedlander
                                                           Nicole W. Friedlander

cc:      AUSA Jason Swergold (via ECF)
         Sabrina Shroff, Esq. (via ECF)
